sn

DE DE VELOPPEMENT INDUSTRIEL ET MINIER DU
CONGO

« SODIMICO SA »

SOCIETE ANONYME UNIPERSONNELLE AVEC CONSEIL D'ADMINISTRATION
AU CAPITAL SOCIAL DE : 234.684.000.000 FC
IMMATRICULATION : CD/LSH/! RCCM/14-8-1766 {NRC 0062)

Id. Nat. 6-128-N681581 — Siège Social : N°549, Avenue Adoula
Commune de Lubumbashi-Ville de Lubumbashi, République Démocratique du
Congo (RDC)

E-mail : dgsdm_musoshi@ yahoo.fr

STATUTS

La SOCIETE DE DEVELOPPEMENT INDUSTRIEL ET MINIER DU CONGO en sigle
«SODIMICO SA», Société Anonyme  Unipersonnelle avec Conseil
d'Administration au Capital Social de 234.684.000.000 Fc, immatriculée au
Registre de Commerce et de Crédit Mobilier sous CD/LSH/RCCM/14-B-1766
{NRC 0062) et enregistrée au Registre de l'Identification Nationale sous Id.Nat :
Nat. 6-128-N68158L, ayant son siège social au numéro 549, Avenue Adoula,
dans la Commune de Lubumbashi, Province du Haut-Katanga, représentée aux

fins des présentes par Monsieur Laurent TSHISOLA KANGOA, son Directeur
Général, dûment habilité ;

LES SOUSSIGNEES :

Ci-après dénommée « SODIMICO SA »
Et

La Société WHITE WATERFALL, CC, en sigle «2W», Société de Droit
Américain, située au n°1309 Coffeen Ave., Suite 2500, Sharidan. WY 82801,
USA  P:(470)301-0473, Email : aliaune@whitewaterfall.net, représentée aux
fins de la présente par Monsieur ALIAUNE THIAM, Président et CEO, ci-après

dénommée «2W »,

Ont établi ainsi qu'il suit les Statuts de la
à

Article 1 : FORME

l'est formé entre les soussignées une Société Anonyme régie par l’Acte Uniforme
de l'OHADA relatif au Droit des Sociétés Commerciales en vigueur en République
Démocratique du Congo et du Groupement d'Intérêt Economique et par toutes
autres lois et règlements en vigueur en République Démocratique du Congo (ci-
après RDC) applicables au secteur d'activités exercées par la Société.

Article 2 : DENOMINATION

La Société a pour dénomination « SOCIETE D’INVESTISSEMENT MINIER AKON
ET SODIMICO », « SIMAKS MINING » en sigle.

Dans tous les actes et documents, émanant de la Société et destinés aux tiers,
notamment les imprimés ou autographiés, lettres, factures, annonces,
prospectus, affiches, circulaires, plaques, imprimés et autres documents divers,
la dénomination sociale sera précédée ou suivie immédiatement en caractères
lisibles de l'indication des mots « Société Anonyme » ou du sigle « SA » avec
Conseil d'Administration, du montant de son Capital Social, de l'adresse de son
siège social et de la mention de son immatriculation au Registre du Commerce
et du Crédit Mobilier (RCCM).

Les actes, lettres et autres documents destinés au public ne doivent contenir
aucune allusion au contrôle, ni aucune assertion susceptible d’induire le public

en erreur sur la véritable nature de l'Entreprise ou l'importance réelle de ses
engagements.

La dénomination sociale peut être modifiée dans les conditions prévues pour

les modifications des Statuts.
/

IET SOCIAL

é a pour objet tant en République Démocratique du Congo qu’à
l'étranger, par elle-même ou par l'entremise des tiers :

— L'exploration de concessions minières ou de carrières ainsi que toute autre
forme de propriété minière notamment et sans limiter la généralité de ce qui
précède l’exploration, l'exploitation, la vente, l'achat, le transport, l'importation
et l’exportation de produits miniers.

— La société pourra, tant en République Démocratique du Congo qu’à l'étranger,
poser tous les actes commerciaux, mobiliers et immobiliers, industriels ou
d'investissement, signer les accords, contrats se rapportant directement ou
indirectement à son objet social et/ou en faciliter la réalisation.

— Elle pourra prendre toutes participations directes ou indirectes dans les
opérations quelconques pouvant se rattacher à l’un ou l’autre des objets
spécifiés ou susceptibles d’en faciliter la réalisation ou le développement par
voie de création de sociétés nouvelles, d'apport, souscription ou achat de titres,
parts ou droits sociaux, fusion, association en participation ou autrement.
L'objet de la société est modifiable par simple décision de l’Assemblée Générale
délibérant dans les conditions requises pour les modifications aux statuts.

Article 4 : SIEGE SOCIAL

Le siège social de la Société SIMAKS MINING est établi au n°549, Avenue
ADOULA, Géinmune de Lubumbashi, Ville de Lubumbashi, Province du Haut-
Katanga en République Démocratique du Congo.

Le siège social pourra être transféré :

- En tout endroit de la même ville sur simple décision du Conseil
d'Administration, conformément à l’article 27 de l’Acte Uniforme ;

- En tout autre lieu dans l'Etat où il est situé, par décision du Conseil
d'Administration, qui modifie les Statuts en conséquence, sous réserve de
la ratification de cette décision par la plus prochaine Assemblée Géré
Ordinaire, conformément à l’article 451

- Sur le territoire d’un autre Etat partie, sur décision de l’Assemblée
Générale Extraordinaire adoptée à l’unanimité des membres présents ou

représentés lors de l’Assemblée, conformément à l’article 554 de l’Acte
Uniforme.

Toute modification du siège social doit faire l’objet des formalités de publicité
prévue par l’Acte Uniforme relatif au droit des Sociétés Commerciales et du
Groupement d'Intérêt Economique, notamment sa publication par avis inséré
au Journal Officiel de la République Démocratique du Congo.

Ces formalités de publicité sont effectuées à la diligence et sous la responsabilité
du représentant légal de la Société.

Article 5 : DUREE

La société a été constituée pour une durée de quatre-vingt-dix-neuf ans (99 ans)
prenant cours à la date de son immatriculation au Registre de Commerce et de
Crédit Mobilier. Elle pourra être dissoute ad natum (à tout moment), par
décision de l’Assemblée Générale statuant dans les conditions prévues pour les
modifications aux statuts.

Article 6 : EXERCICE SOCIAL

L'exercicesocial commence le premier Janvier: et se termine le trente et ur.
Décembre de chaque année.

Par exception, le premier exercice social commence à la date de
l’immatriculation de la Société SIMAKS MINING au Registre du Commerce et du
Crédit Mobilier et prendra fin le 31 Décembre de l’année en cours.

TITRE Il : APPORTS — CAPITAL SOCIAL — PARTS SOCIALES.
Article 7 : APPORTS

Les associés apportent à la Société, en numéraire, la somme de 20
ljquelle somme a été
5

bn Etablissement bancaire de la place. Le retrait de cette somme
e effectué par le gérant que sur présentation d'un certificat
matriculation de la Société au Registre du Commerce et du Crédit

Articles : Capital social — parts sociales

Le capital social est fixé à $20,000.00 USD et est représenté par 1,000 parts
sociales d’une valeur nominale de $20.00 Chacune. Les parts sociales sont ainsi
souscrites par :

+ WHITE WATERFALL, LCC COMPANY Ltd, : 700 parts sociales, soit $14,000.00,
représentant 70 % du capital de la société 4

+ SODIMICO SA. : 300 parts sociales, soit $6,000.00USD, représentant 30 % du
capital de la société, Ces dernières sont non-diluables.

Au total : $20,000.00 USD, soit 100% du capital social.

Les soussignés déclarent et reconnaissent que les parts ainsi souscrites ont été
entièrement libérées en espèces et que la société dispose dès à présent la
somme de $20,000.00 USD, montant total représentant le capital social.

Le capital pourra être augmenté ou réduit par la décision de l’Assemblée
Générale délibérant dans les conditions requises pour les modifications aux
statuts. Toutefois, le capital social et le montant nominal des parts ne pourront
être réduits en dessous du minimum fixé par la loi,

Les associés sont responsables des engagements de la société à concurrence
de la totalité des parts.

Article 9 : MODIFICATION DU CAPITAL

Le Capital Social peut être augmenté, réduit ou amorti dans les conditions
prévues par la loi.

3.1. AUGMENTATION DE CAPITAL SOCIAL EN NUMERAIRE

En cas d'augmentation du Capital en numéraire, le Capital ancien doit, au
préalable, être intégralement libéré.

Les actions  souscrites en  numérair
obligatoirement libérées, lors de |:
d’un quart au moins de leur valeur

6

hEër totalité de la prime d'émission. La libération du surplus doit
fr, en un ou plusieurs fois, sur appel du Conseil d’Administration dans
délai de j$ (3) ans à compter du jour où l'augmentation du Capital est

S'agissant des actions souscrites en numéraire résultant pour partie de
versements d'espèces, et pour partie d’une incorporation de réserves, de
bénéfices ou de primes d’apports, d'émission ou de fusion, elles doivent être
intégralement libérées lors de la souscription.

Les dirigeants sociaux doivent déposer, pour le compte de la Société, les fonds
provenant de la souscription d'actions de numéraire dans un compte spécial
tenu.dans une banque ou en l'Etude d'un Notaire, contre remise d’une
attestation de dépôt, dans les huit (8) jours de la réception desdits fonds, le
déposant devant indiquer une liste mentionnant l'identité des souscripteurs et
indiquant, pour chacun d'eux, le montant des sommes versées.

En cas de libération d'actions par compensation de créances sur la Société, ces
créances font l'objet d'un arrêté des comptes établi par le Conseil
d'Administration, et certifié exact par le Commissaire aux Comptes. Cet arrêté
est annexé à la déclaration notariée de souscription et de versement.

Le retrait des fonds provenant des souscriptions en numéraire ne peut avoir
lieu qu’une fois l’augmentation de Capital réalisée. Il est effectué par un
mandataire de la Société, sur présentation au dépositaire de la déclaration
notariée de souscription et de versement.

Les actions comportent un droit préférentiel de souscription aux
augmentations de Capital. Les Actionnaires ont, proportionnellement au
montant de leurs actions, un droit de préférence à la souscription des actions
de numéraire émises pour réaliser une augmentation de Capital.

Le délai accordé aux Actionnaires, pour l'exercice de leur droit préférentiel de
souscription, ne peut être inférieur à vingt (20) jours. Ce délai court à compter
de la date de l'ouverture de la souscription.

Pendant la durée de la souscription, le droit préférentiel de souscription est
négociable lorsqu'il est détaché d'actions elles-mêmes négociables. Ce délai se
trouve clos par anticipation dès que tous les droits de souscription à titre
irréductible et, le cas échéant, à titre réductible ont été exercés,

l'augmentation de Capital a été intégra
souscrite après renonciation individuelle à leur 4

@”

ée Générale qui décide ou autorise l'augmentation de Capital peut,

4 nou de plusieurs bénéficiaires nommément désignés, supprimer
e Préférentiel de souscription pour la totalité de l'augmentation de
Capital ou pour une ou plusieurs tranches de cette augmentation, en statuant
à cet effet sur le rapport du Conseil d’Administration et sur celui du
Commissaire aux Comptes.

Dans les conditions indiquées par les articles 594 et suivants de l'Acte
Uniforme sur le Droit des Sociétés Commerciales et Groupement d'Intérêt
Economique, les Actionnaires peuvent renoncer, à titre individuel, à leur droit
préférentiel de souscription au profit des personnes dénemmées. Ils peuvent
également renoncer à ce droit sans indication de bénéficiaires.

9.2. AUGMENTATION DE CAPITAL SOCIAL PAR APPORTS EN NATURE ET/OU
STIPULATIONS D'AVANTAGES PARTICULIERS

En cas d'apports en nature et/ou stipulations d'avantages particuliers, un ou
plusieurs Commissaires aux épports sont désignés, à lunanimité des
Actionnaires ou à défaut à la requête du Directeur Général par la juridiction
compétente du lieu du siège social.

Le Commissaire aux apports, qui ne peut pas être le Commissaire aux Comptes
de la Société, est soumis aux mêmes incompatibilités prévues aux articles 697
et 698 de l’Acte Uniforme précité pour ce dernier. Il élabore, sous sa
responsabilité, un rapport qui décrit chacun des apports et/ou des avantages
particuliers, en indique la valeur, précise le mode d'évaluation retenu et les
raisons de ce choix, établit que la valeur des apports et/ou des avantages
particuliers correspond au moins à la valeur du nominal des actions à émettre.

L'Assemblée Générale Extraordinaire des Actionnaires délibère sur l'évaluation
des apports en nature ou l'octroi des avantages particuliers et constate s’il ya
lieu la réalisation de l'augmentation du Capital. Les actions d’apports sont
intégralement libérées dès leur émission.

L’apporteur ou le bénéficiaire n'a voix délibérative ni pour lui-même ni comme
mandataire ; ses actions ne sont pas prises en compte pour le calcul du
quorum et de la majorité requis.

Si l’Assemblée réduit l'évaluation

Q lon, des apports au des avantages particuliers, l'approbation

x des.,modifications par les apporteurs, les bénéficiaires ou leurs

mandataires ment autorisés à cet effet est requise. À défaut, l’augmentation
and p/ést pas réalisée.

9.3. REDUCTION DU CAPITAL

Le Capital social peut être réduit, soit par la diminution de la valeur nominale
des actions, soît par la diminution du nombre des actions.

Eh aucun cs, la réduction du Capital ne Peut avoir conséquence de porter le
Capital social à un montant inférieur au minimum légal par l'Acte Uniforme
pour les Sociétés Anonymes.

Si la réduction du Capital, quelle qu’en soit la cause, a pour effet de ramener le
Capital à un montant inférieur au minimum légal, elle doit être immédiatement
suivie d’une augmentation, pour le porter au moins à ce montant minimum à
moins que la Société n'ait été transformée en Société d'une autre forme
n'exigeant pas un Capital supérieur au Capital social après sa réduction. Elle ne
peut porter atteinte à légalité entre Actionnaires, sauf consentement exprès
des Actionnaires défavorisés.

Le Capital social peut être réduit soit par remboursement aux Associés d’une
partie de leurs apports, par remboursement en numéräire ou par attribution
d'actifs, soit par imputation des pertes de la Société.

La réduction du Capital est autorisée ou décidée, au vu du rapport des
Commissaires aux Comptes, par l'Assemblée Générale Extraordinaire, qui peut
déléguer au Conseil d'Administration tous pouvoirs pour la réaliser à condition
que le Capital social demeure au moins égal au montant minimum fixé par le
Code des Assurances. Toute délibération prise à défaut du rapport des
Commissaires aux Comptes est nulle.

Si la réduction n'est pas motivée par des pertes, les obligataires et les
créanciers peuvent former opposition à {a réduction, conformément aux
a" 633 et suivants de l’Acte Uniforrne.

Article 10 : COMPTES COURANTS

KASUMELX

" \

& Mianaireé peuvent mettre ou laisser à la disposition de la Société, toutes

NN, S; + n n n n

NE 1 $/produjsant ou non intérêts, dont celle-ci peut avoir besoin.

modali és de ces prêts sont arrêtées par accord entre le Conseil
fistätion et l'intéressé.

Lorsque l'intéressé est un Administrateur ou Directeur Général, cet accord est
soumis à la procédure de contrôle des conventions passées entre la Société et
ses Administrateurs ou Directeurs Généraux, en ce qui concerne, notamment
la détermination des taux d'intérêt.

Article 11 : LIBERATION DES ACTIONS

Les actions numéraires émises à la suite d’une augmentation du Capital
résultant pour partie d’une incorporation de réserves, bénéfices ou primes
d'émission et pour partie d'un versement en espèces, doivent être
intégralement libérées lors de leur souscription. Toutes autres actions de
numéraires peuvent être libérées, lors de leur souscription, du quart.

La libération du surplus intervient en une ou plusieurs fois sur décision du
Conseil d'Administration dans un délai maximum de trois (3} ans à compter
soit de l’immatriculation de la Société, soit du jour où l'augmentation du
Capital est devenue définitive.

Les Actionnaires qui le souhaitent peuvent procéder à des versements
anticipés. Les appels de fonds sont portés à la connaissance des souscripteurs
trente (30) jours au moins avant la date fixée pour chaque versement, par
lettre au porteur contre récépissé ou par lettre recommandée avec demande
d'avis de réception adressée à chaque Actionnaire.

À défaut par l’Actionnaire de se libérer aux époques fixées par le Conseil
d'Administration, les sommes dues sont, de plein droit, productives d'intérêt
au taux égal, à compter de la date d'exigibilité, sans préjudice des autres
recours et sanctions prévus par la loi.

Article 12 : FORME DES ACTIONS

Les actions émises par la Société sont exclusivement nominatives. Elles a FEU,
être inscrites, au nom de leur propriétaire Æafs un
registre des actions à souche tenu par la Socé té et mi

10

e Dirécteur Général ou son délégué ou dans un compte individuel
Aa Sogifté, ou par un intermédiaire agrée à cet effet mandaté par la
SA

ominatives sont représentées et la preuve de leur propriété est
établie par des certificats nominatifs émis par la Société précisant l'identité
(noms, prénoms, adresse du domicile) du titulaire, la nature, le nombre et les
numéros d’actions inscrites à son nom dans le registre des Actionnaires ou à
son compte, la valeur nominale desdites actions, la date et le montant de
versements effectués.

Ces certificats comportent un numéro d'ordre, le timbre de la Société et la
sisnature du Directeur Général ou de son. délégué, la signature du titulaire, le
nombre de ses actions et la date de leur émission.

La Société doit remettre à chaque Actionnaire un certificat nominatif
reprenant les actions détenues par l'intéressé.

Les opérations de transfert, de conversion, de nantissement et de séquestre
d’actions sont enregistrées dans le registre des actions susvisé,

Le registre des actions contient notamment les indications suivantes :

- La date de opération ;

- Les noms, prénoms et domicile de l’ancien et du nouveau titulaire des
actions, en cas de transfert ;

- Les noms, prénoms et domicile du titulaire des actions ñ

-_ Le valeur nominale et le nombre des actions transférées ou converties ;
- Le numéro d'ordre affecté à l'opération.

Le rapport du Commissaire aux Comptes soumis à l’Assemblée Générale
Ordinaire annuelle constate l'existence du registre des actions et donne son
avis sur leur tenue conforme. Une déclaration des dirigeants attestant de la
tenue conforme du registre est annexée au rapport.

Article 13 : CESSION ET TRANSMISSION DES ACTIONS

Les actions ne sont négociables qu'après limmatriculation de la Société au

Registre du Commerce et du Crédit Mobilier (RCCM). En cas d'a tic

du Capital, les actions sont négaciabl

de l'inscription de la mention modifi
&

11

négociables après la dissolution de la Société et jusqu'à la
ation.

À] Pas
ss ions s'opère :

S actions nominatives, par transfert sur les registres de la Société

és droits du titulaire :

= Pour les actions au porteur, par simple tradition, le porteur du titre est
réputé en être le propriétaire.

L'ordre de transfert, établi sur un formulaire fourni ou ägréé par la Société, est
signé par le cédant ou son mandataire ; si les actions ne sont pas entièrement
libérées, mention doit être faite de la fraction non libérée.

La transmission à titre gratuit, ou par suite de décès, s'opère également par un
ordre de mouvement, transcrit sur le registre de transferts, sur justification de
la mutation dans les conditions légales.

Les frais de transfert des actions sont à la charge des cessionnaires, sauf
convention contraire entre cédants et cessionnaires.

Les actions non libérées des versements exigibles ne sont pas admises au
transfert. Les cessions entre actionnaires, ou au profit des conjoints, des
ascendants et descendants sont libres.

13.1. CESSION A DES TIERS

Les actions sont librement cessibles, sauf exceptions prévues par la loi ou par
les présents Statuts,

Les actions ne peuvent être cédées à des tiers à {a Société qu'avec l’agrément
du Conseil d'Administration, de l’Assemblée Générale Ordinaire, dans les
conditions et suivant la procédure prévue par la loi.

13.2, ACTIONNAIRES SUCCESSIFS

Toute personne qui deviendra Actionnaire de la Saciété sera liée par les
dispositions des présents Statuts et du Contrat d’Association intervenu entre
parties et devra marquer son accord sur les termes de celui-ci en remettant
aux parties un document écrit dans le
déclare sa volonté d’être liée par les co
présent Contrat d'Association et indique

J à

SUME, 12
EASMELN

A

M P\

tifications prévues au présent Contrat d’Association pourront lui être
,Ï

Chaque partié stipule et accepte qu'après qu'un tiers ait marqué son accord

es! itions du présent Contrat d’Association, chacune d'elles sera liée à
l'égard de chacun de ces tiers et que, de la même façon, chacun de ces tiers
sera lié à l'égard de chacune des parties.

Article 14 : DROITS ET OBLIGATIONS ATTACHES AUX ACTIONS

Chaque action donne droit de participer zux Assemblées Générales, dans les
conditions fixées par l’Acte Uniforme susvisé et par les présents Statuts, et d'y
voter. Le droit de vote est proportionnel à la quotité du Capital que
représentent les actions et chaque action donne droit à une Voix.

Chaque action donne également droit à une quotité proportionnelle des
bénéfices réalisés par la Société lorsque leur distribution a été décidée par
l'Assemblée Générale Ordinaire, ainsi qu'à une quote-part de l'actif social ou
du boni de liquidation.

Les Actionnaires ne supportent les pertes qu'à concurrence de leurs apports.

Les droits et obligations attachés à l’action suivent le titre dans quelle que
main qu'il passe. La propriété d’une action emporte de plein droit adhésion
aux Statuts et aux décisions de l’Assemblée Générale.

TITRE ll. ADMINISTRATION — DIRECTION — SURVEILLANCE

Article 15 : CONSEIL D'ADMINISTRATION

La Société est administrée par un Conseil d'Administration composé de sept (7)
membres dont quatre (4) seront désignés par la Société WHITE WATERFALL,
LCC COMPANY Ltd et trois (3) par la Société de Développement Industriel et
Minier du Congo SA,

Ces membres peuvent être des personnes morales ou physiques, prise
les Actionnaires ou non, nommées par l
Générale Ordinaire, sous réserve de la dérogai
} É
— Qc

Le mandat des Administrateurs ainsi nommés sera d’une durée de deux (2) ans
renouvelables.

ls peuvent être révoqués à tout moment par l’Assemblée Générale Ordinaire.

Les Administrateurs peuvent être des personnes physiques ou des personnes
morales. Ces dernières doivent, lors de leur nomination, désigner par lettre au
porteur contre récépissé ou par lettre recommandée avec demande d'avis de
réception adressée à la Société, un représentant permanent qui est soumis aux
mêmes conditions et obligations et qui encourt les mêrnes responsabilités que
s'il était Administrateur en son nom propre, sans préjudice de la responsabilité
solidaire de la personne morale qu’il représente,

Si la personne morale révoque le mandat de son représentant, elle est tenue
de notifier sans délai à la Société, par lettre au porteur contre récépissé ou par
lettre recommandée avec demande d'avis de réception, cette révocation ainsi
que l'identité de son nouveau représentant permanent.

I'en est de même en cas de décès, de démission du représentant permanent
ou pour toute cause qui l'empêcherait d'exercer son mandat.

En cas de vacance d’un ou de plusieurs sièges d’Administrateurs, par décès ou
par démission, le Conseil d'Administration peut coopter, entre deux (2)
Assemblées, de nouveaux Administrateurs. Lorsque le nombre des
Administrateurs est devenu inférieur au minimum statutaire ou lorsque le
nombre des Administrateurs Actionnaires de la Société est inférieur aux deux
tiers des membres du Conseil d'Administration, le Conseil d'Administration
doit, dans le délai de trois (3) mois à compter du jour où se produit la vacance,
nomme des nouveaux Administrateurs en vue de compléter son effectif,

Les délibérations du Conseil d'Administration prises durant ce délai demeurent
valables. Lorsque le nombre des Administrateurs est devenu inférieur au
minimum légal, les Administrateurs restant doivent convoquer immédiatement
l'Assemblée Générale Extraordinaire en vue de compléter l'effectif du Conseil
d'Administration.

La
dd

14

\f onseil d'Administration tenue à cet effet.
À n

H istrats urs personnes physiques, en nom Propre ou représentants
nts Æ # personnes morales ne peuvent appartenir simultanément à
rP) Conseils d'Administrations des Sociétés Anonymes ayant leur
éerritoire de la République Démocratique du Congo.

Un salarié de la Société peut être nommé Administrateur, dans ce cas, son

contrat de travail sera suspendu, De même un Administrateur peut conclure
un contrat de travail avec la Société.

Hors les sommes perçues dans les cadre d’un contrat de travail, ou des jetons
de présences aux réunions du Conseil d'Administration et/ou des l’Assemblées,

”s Administrateurs ne peuvent recevoir, au titre de leurs fonctions, aucune
autre rémunération, permanente ou non, que celles visées ci-après. Toute
décision contraire prise en Assemblée Générale est nulle.

L'Assemblée Générale Ordinaire peut allouer aux Administrateurs en
rémunération de leurs activités, à titre d'indemnité de fonction, une somme
fixe annuelle qu'elle détermine Souverainement et dont la répartition est
librement déterminée par le Conseil d'Administration.

Les Administrateurs ayant la qualité d’Actionnaire prennent part au vote de
l'Assemblée et leurs actions sont prises en compte pour le calcul du quorum et
de la majorité.

Le Conseil d'Administration peut également allouer à ses membres des
rémunérations exceptionnelles pour les missions et mandats qui leur sont
confiés ou autoriser le remboursement des frais de voyage, déplacements et
dépenses engagées dans l'intérêt de la Société, sous réserve des dispositions
des articles 438 et suivants de l'Acte Uniforme régissant les conventions
réglementées.

Le Conseil d'Administration peut allouer aux Administrateurs membres des
Comités une part supérieure à celle des autres Administrateurs.

Ces rémunérations et ces frais donnent lieu à un rapport spécial du
le aux Comptes à l'Assemblée.

Article 16: PRESIDENCE ET DELIBERATIONS-=B

CONSEIL

15

La durée du mandat du Président du Conseil d'Administration ne peut excéder
celle de son mandat d'Administrateur.

Le mandat du Président du Conseil d'Administration est renouvelable. Nul ne
peut exercer simultanément plus de trois (3) mandats de Président du Conseil
d'Administration des Sociétés Anonymes (article 497 de l'AUSCGIE) ayant leur
siège social sur le territoire de la République Démocratique du Congo.

De même, le mandat du Président du Conseil d'Administration n’est pas
cumulable avec plus de deux (2) mandats d’Administrateur Général ou de
Directeur Général des Sociétés Anonymes ayant leur siège social sur le
territoire de la République Démocratique du Congo.

Les fonctions du Président du Conseil d'Administration prennent fin par décès,
démission, révocation ou incapacité, auxquelles cas le Conseil d'Administration
nomme un nouveau Président ou délègue un Administrateur dans les fonctions
du Président jusqu'à la nomination de son remplaçant.

Le Conseil d'Administration fixe les modalités et le montant de la rémunération
de son Président dans les conditions prévues à l’article 482 de l'Acte Uniforme.

Le cas échéant, les avantages en nature qui lui sont attribués sont fixés de la
même manière que sa rémunération.

Hors les sommes perçues et les avantages accordés dans le cadre d’un contrat
de travail, le Président du Conseil d'Administration ne peut recevoir aucune
autre rémunération de la Société que celle visée au présent article. Le
Président ne prend part pas part au vote sur sa rémunération et sa voix n’est
pas prise en compte pour le calcul du quorum et de la majorité.

Le Président exerce les missions et pouvoirs qui lui sont conférés par l'Acte
Uniforme précité, notamment :

- llpréside les séances du Conseil, organise et dirige les travaux de
dent il rend compte à l’Assemblée Générale À

- fl veille au bon fonctionne
@ Organes de la Société et s’

16

ANISSI
près e les réunions des Assemblées Générales et établit les rapports

Su par la loi et les réglementations en vigueur ;

* {doit veiller en particulier à ce que le Conseil d'Administration assume
le contrôle de la gestion de la Société confiée au Directeur Général :

- À toute époque de l’année, il opère les vérifications qu'il juge
cpportunes et peut se faire communiquer par le Directeur Général, qui y
est tenu, tous les documents qu'il estime utiles à l'accomplissement de
Sa mission ;

-_ I rédige le rapport sur les travaux du Conseil à soumettre à l’Assemblée ;

- I 'avise le Commissaire aux. Comtes, dans le délai d’un (1) mois à -
compter de leur conclusion, de toute convention autorisée par le Conseil
d'Administration et la soumet à l’approbation de l’Assemblée Générale
Ordinaire statuant sur les comptes de l'exercice écoulé ;

- est tenu de communiquer à chaque Administrateur ces documents et
informations.

ed que les Administrateurs sont en mesure de remplir leur
;

Le Président du Conseil d'Administration est tenu de s'assurer que chaque
Administrateur a reçu en mains Propres ou par lettre au porteur contre
récépissé, lettre recommandée avec demande d'avis de réception, télécopie
ou courrier électronique, dans les meilleurs délais et au plus tard lors de la

convocation de la prochaine réunion du Conseil d'Administration, les procès-
verbaux du Conseil d'Administration.

En tant que destinataire de toutes les questions écrites des Actionnaires et
Commissaires aux Comptes et de demandes d'informations préalables aux
procédures d'alerte, le Président du Conseil d'Administration répond par lettre
au porteur contre accusé de réception dans le mois qui suit la réception de la
demande d'explication, en donnant une analyse de la situation et précise, le
cas échéant, les mesures envisagées.

Le Président du Conseil d'Administration peut être lié à la Société par un
contrat de travail dans les mêmes conditions que les Administrateurs,

Le Conseil d'Administration se réunit aussi souvent que l'intérêt de la Socié
l'exige, sur la convocation de son Président, une fois par mois.

Toutefois, des Administrateurs constituant au moins le tiers des m
Conseil d'Administration peuvent, en indiq\8èt
du jour de la séance, convoquer le Conseil s

ed

A
D 17
&
F .
h je éuni lepuis plus de deux {2) mois.

ériion g Meu au siège social ou en tout autre endroit indiqué dans la
CS Se? Vocatian. à convocation doit être faite sept (7) jours au moins à l'avance

téléfax, messagerie électronique, télégramme ou tous autres
ñs de communication électronique. Elle mentionne l'ordre du jour. Elle
peut même être verbale et sans délai si tous les Administrateurs y consentent
ou si tous les Administrateurs sont présents ou représentés. Le Conseil ne
délibère valablement que si tous ses membres ont été régulièrement
convoqués et si la moitié au moins de ses membres sont présents.

Les décisions sont prises à la majorité des membres présents ou représentés
ou à une majorité plus forte. La voix du Président de séance est
prépondérante.

Un Administrateur peut donner, par lettre, télex ou télécopie, mandat à un
autre Administrateur de le représenter à une séance du Conseil
d'Administration.

Il est tenu un registre des présences qui est signé par les Administrateurs
participant à la séance du Conseil d'Administration.

Dans les conditions et sous les réserves prévues par la loi, les délibérations du
Conseil d'Administration peuvent être prises par voie de visioconférence ou en
utilisant tout autre moyen de télécommunication. Dans ce cas, les
Administrateurs peuvent voter oralement.

Afin de garantir l'identification et la participation effective à la réunion du
Conseil d'Administration, des Administrateurs y participant par des moyens de
télécommunication, ces moyens transmettent au moins la voix des participants
et satisfont à des caractéristiques techniques permettant la retransmission
continue et simultanée des délibérations.

En cas de participation d’Administrateur(s) par visioconférence par d'autres
moyens de télécommunication, le Conseil ne peut valablement délibérer que si
au moins un tiers des Administrateurs est physiquement présent.

Pour le calcul du quorum et de la majorité, sont réputés présents, les

Administrateurs qui participent à la réunion du Conseil par des moyens de

visioconférence ou de télécommunication dont la nature et les conditi
d'application sont déterminées
réglementation en vigueur.

18

atfonk du Conseil d'Administration sont constatées par des procès-
ion ant la date, le lieu de la réunion, le nom des Administrateurs
entés ou absents non représentés. Les procès-verbaux font
de la présence ou de l'absence des personnes convoquées à {a
onseil d'Administration en vertu d'une disposition légale, et de la
présence de toute autre personne ayant assisté à tout ou partie de la réunion.

Les procès-verbaux des délibérations sont certifiés sincères par le Président de
séance et par au moins un Administrateur. En cas d’empêchement du
Président de séance, ils sont signés par deux (2) Administrateurs au moins.

Les copies ou extraits des procès-verbaux des délibérations du Conseil

- S'Administration sont valablement rertifiés par le Président du Conseil
d'Administration, le Directeur Général ou à défaut, par un fondé de pouvoirs
habilité à cet effet.

Article 17 : POUVOIRS DU CONSEIL D'ADMINISTRA TION

Le Conseil d'Administration détermine les orientations de l'activité de la
Société et veille à leur mise en œuvre. Sous réserve des pouvoirs expressément
attribués aux Assemblées d’Actionnaires et dans {a limite de l’objet social, il se
saisit de toute question intéressant la bonne marche de la Société et règle par
ses délibérations les affaires qui le concernent.

A ce titre, il exerce notamment les attributions ci-après :

-_ Préciser les objectifs de la Société et l'orientation qui doit être donnée à
son administration ;

-_ Exercer un contrôle permanent de la gestion assurée par le Directeur
Général ;

-_ Procéder aux contrôles et vérifications qu'il juge opportuns, auquel cas
le Président du Conseil d'Administration est tenu de communiquer à
chaque Administrateur tous les documents et informations nécessaires à
laccomplissement de sa mission :

- Autoriser les conventions règlementées conclues directement ou
indirectement par la Société et l'un de ses Actionnaires, Administrateurs,
Directeur Général ou Directeurs Généraux Adjoints dans les
définies

g

19

drnir tute caution, aval ou garantie dans les conditions fixées par

9 de l’Acte Uniforme ;

S comptes de chaque exercice, les états financiers de synthèse

rapport de gestion sur l’activité de la Société qui sont soumis à

l'approbation de l'Assemblée Générale Ordinaire ;

- Déterminer, par périodes annuelles, des indicateurs quantitatifs et
qualitatifs permettant d'évaluer les performances de la Société ainsi que
celles de ses dirigeants :

-_ Convoquer les Assemblées Générales et en déterminer l'ordre du jour ;

- Modifier exceptionnellement ies Statuts dans les seuls cas et suivant les
conditions prévues par la loi et les présents Statuts.

Les clauses des Siacuts ou délibérations de l’Assemblée Générale limitant les
pouvoirs du Conseil d'Administration sont inopposables aux tiers de bonne foi.

Dans ses rapports avec les tiers, la Société est engagée, y compris par les
décisions du Conseil d'Administration qui ne relèvent pas de l’objet social, dans
les conditions et limites fixées à l’article 122 de l’Acte Uniforme révisé relatif
au Droit des Sociétés Commerciales et du Groupement d'Intérêt Economique.

De même, le Conseil d'Administration peut décider le déplacement du siège
social, dans les limites du territoire d’un même Etat partie, et modifier les
Statuts en conséquence, sous réserve de la ratification de cette décision par la
plus prochaine Assemblée Générale Ordinaire. Lorsque la décision n’est pas
ratifiée, elle devient caduque.

Tout ce qui n’est pas expressément réservé à l'Assemblée Générale par les lois
est de la compétence du Conseil,

Le Conseil d'Administration peut confier à un ou plusieurs de ses membres ou
à toutes personnes choisies hors de son sein, tous mandats spéciaux pour un
ou plusieurs objets déterminés.

Il peut notamment décider la création des Comités, composés
d'Administrateurs chargés d'étudier les questions que lui-même ou son
Président, soumet à leur examen. |] fixe la Composition et les attributions des
Comités qui exercent leur activité sous sa responsabilité.

Lors de la création d’un Comité, le Conseil d'Administration peut décider
Comité pourra recueillir  lavis  d’Expe
Administrateurs.

20

Eil d'Administration nomme, parmi ses membres ou en dehors d'eux,
un Directeur Général, qui doit être une personne physique.

Le Directeur Général est lié à la Société par un contrat de mandat dont la durée
est déterminée par le Conseil d'Administration.

Le mandat du Directeur Général est renouvelable.

Sur la proposition du Directeur, le Conseil d'Administration peut donner
mandat à un ou plusieurs personnes physiques d'assister le Directeur Général
en qualité de Directeur Général Adjoint dans les conditions prévues par l’Acte
Uniforme précité.

Le Directeur Général, le Directeur général Adjoint assistent aux réunions du
Conseil d'Administration sans voix délibérative, sauf s’il est également lui-
même Administrateur.

18.2. ATTRIBUTIONS DU DIRECTEUR GENERAL

Le Directeur Général assure, sous sa responsabilité, la direction générale de la
Société et représente la Société dans ses rapports avec les tiers.

Pour ce faire, le Directeur Général jouit des pouvoirs les plus étendus pour agir
au nom et pour le compte de la Société et assure sa gestion courante, dans la
limite de l'objet social et sous réserve des pouvoirs que l'Acte Uniforme
attribue expressément aux Assemblées Générales et au Conseil

d'Administration ainsi que des dispositions concernant les cautionnements,
avals et garanties.

Toute limitation de ses pouvoirs par décision du Conseil d'Administration ou de
lAssemblée Générale est inopposable aux tiers de bonne foi.

(a KASUYER
Dans ses rapports avec les tiers, le Dir
engage la

de l’objet
V4

<«

r Général <<

'Z
LA
ll

|
21

que Facte dépassait cet objet ou qu’il ne pouvait l’ignorer, compte tenu
Ï ances, étant exclu que la seule publication des Statuts suffise à
cette preuve.

‘ecteur Général peut être lié à la Société par un contrat de travail dans les
conditions prévues par l'Acte Uniforme précité.

18.3. REMUNERATION DU DIRECTEUR GENERAL

Les modalités et le montant de la rémunération du Directeur Général sont fixés
par le Conseil d'Administration.

Le cas échéant, ies avantages en nature qui lui sont attril és sont fixés de la
même manière que sa rémunération.

S'il est Administrateur, le Directeur Général ne prend pas part au vote sur sa

rémunération et sa voix n’est pas prise en compte pour le calcul du quorum et
de la majorité.

Hors les sommes perçues et les avantages en nature accordés dans le cadre
d’un contrat de travail, le Directeur Général ne peut recevoir aucune autre
rémunération de la Société que celle visée au présent article.

18.4. EMPECHEMENT — REVOCATION DU DIRECTEUR GENERAL

En cas d’empêchement temporaire ou définitif du Directeur Général, le Conseil
d'Administration pourvoit immédiatement à son remplacement, en nommant
un nouveau Directeur Général.

Le Directeur Général peut être révoqué à tout moment par le Conseil
d'Administration. Si la révocation est décidée sans juste motif, elle peut
donner lieu à des dommages et intérêts.

Sauf en cas de décès, d'incapacité, de révocation ou autre cessation des
fonctions, les fonctions du Directeur Général prennent normalement fin à
l'arrivée du terme de son mandat.

Article 19 : DIRECTEUR GENERAL AD.
22

F oposit) n du Directeur Général, le Conseil d'Administration peut donner
andat "2 une ou plusieurs personnes physiques, choisies parmi les

rateurs ou en dehors d’eux, d'assister le Directeur Général en qualité
de Directeur Général Adjoint.

Le Conseil d'Administration détermine librement la durée des fonctions du
Directeur Général Adjoint. Lorsque celui-ci est Administrateur, la durée de son
mandat ne peut excéder celle de son mandat d'Administrateur.

Le mandat du Directeur Général Adjoint est renouvelable.

19.2. ATTRIBUTIONS DU DIRECTEUR GENERAL ADJOINT

En accord avec le Directeur Général, le Conseil d'Administration détermine
l'étendue des pouvoirs qui sont délégués au Directeur Général Adjoint. Celui-ci
assume l'intérim du Directeur Général en cas d'absence de ce dernier.

Dans ses rapports avec les tiers, le Directeur Général Adjoint a les mêmes
Pouvoirs que ceux du Directeur Général.

Il'engege la Société même par les actes qui ne relèvent pas de l’objet social, à
moins qu’il ne soit prouvé que le tiers savait que l’acte dépassait cet objet ou
qu'il ne pouvait l’ignorer, compte tenu des circonstances, étant exclu que la
seule publication des Statuts suffise à constituer cette preuve.

Toute limitation de ses pouvoirs par décision du Conseil d'Administration ou de
l’Assemblée Générale est sans effet à l'égard des tiers de bonne foi.

Le Directeur Général Adjoint peut être lié à la Société par un contrat de travail
dans les conditions prévues à l'article 426 de l'Acte Uniforme.

19,3. REMUNERATION

Les modalités et le montant de la rémunération du Directeur Général Adjoint
sont fixés par le Conseil d'Administration.

S'il est Administrateur, le Directeur Général Adjoint ne prend pas pa
sur sa rémunération et sa voix n'est pas prise en compte pour
D" et de la majorité.

!
4. EMPÉCHEMENT — REVOCATION
NP

rme.

En cas de décès ou de cessation, les fonctions du Directeur Général Adjoint
prennent fin.

Toutefois, en cas de décès ou de cessation des fonctions du Directeur Général,
le Directeur Général Adjoint conserve ses fonctions, sauf décision contraire du
Conseil d'Administration, jusqu’à la nomination du nouveau Directeur Général.

Sur proposition Ju Directeur Général, le Conseil d'Administration peut
révoquer à tout moment le Directeur Général Adjoint. Si la révocation est
décidée sans juste motif, elle peut donner lieu à dommages et intérêts.

Article 20 : SIGNATURE SOCIALE

Tous les actes et engagements concernant la Société, de quelque nature qu'ils
soient, sont valablement signés par le Directeur Général ou le cas échéant, par
le Directeur Général Adjoint ou l’Administrateur remplissant provisoirement
les fonctions de Directeur Général, ainsi que par tout fondé de pouvoir spécial,
agissant chacun dans la limite des pouvoirs lui délégués.

TITRE IV. ASSEMBLEE GENERALES

Article 21 : REGLES COMMUNES AUX ASSEMBLEES GENERALES
21.1. NATURE DES ASSEMBLEES

Les décisions collectives des Actionnaires sont prises en Assemblées Générales,
lesquelles sont qualifiées d’Ordinaires, d’Extraordinaires ou de Spéciales selon
la nature des décisions qu’elles sont appelées à prendre.

Les Assemblées Générales sont qualifiées :

24

ansformations et apports partiels d’actif, transférer le siège

Scial en oute autre ville de l'Etat où est situé ledit siège ou sur le

Ce nteritoiré d’un autre Etat ou encore dissoudre par anticipation la Société

n proroger la durée ;

- D'Assemblées Spéciales, réunissant les titulaires d'actions d’une
catégorie déterminée, lorsqu'elles sont appelées à approuver ou
désapprouver les décisions des Assemblées Générales lorsque ces
décisions modifient les droits de ses membres :

-_ D'Assemblées Ordinaires dans tous les autres cas.

21.2. DROIT DE CONVOCATION DES ASSEMBLEES GENERALES

L'Assemblée des Actionnaires est convoquée par le Conseil d'Administration, A
défaut, elle peut être convoquée :

-_ Par le Commissaire aux Comptes, après que celui-ci a vainement requis
la convocation du Conseil d'Administration par lettre au porteur contre
récépissé ou par lettre recommandée avec demande d’avis de réception.
Lorsque le Commissaire aux Comptes procède à cette convocation, il fixe
l'ordre du jour et peut, pour des motifs déterminants, choisir un lieu de
réunion autre que celui éventuellement prévu par les Statuts. Il expose
les motifs de {a convocation dans un rapport lu à l'Assemblée d

-_ Par un mandataire désigné par la juridiction compétente, statuant à bref
délai, à la demande soit de tout intéressé en cas d'urgence, soit d’un ou
de plusieurs Actionnaires représentant au moins le dixième du Capital
social s’il s'agit d’une Assemblée Générale ou le dixième des actions de
la catégorie intéressée s’il s'agit d’une Assemblée Spéciale ;

- Parle liquidateur, pendant la période de liquidation.

21.3. MODES DE CONVOCATION ET DELAIS

Les Actionnaires sont convoqués par lettre au porteur contre récépissé ou par
lettre recommandée avec demande d'avis de réception, télécopie ou courrier
électronique portant mention de l’ordre du jour.

Toutefois, les convocations par télécopie ou courrier électronique
valables que si l’Actionnaire concerné a préalablement donné son
et communiqué son numéro de télé
adresse électronique, selon le cas. II
a demander expressément à la So

25

avec demande d'avis de réception, que le moyen de
susmentionné soit remplacé à l'avenir par un envoi postal.

it le mode de convocation, il doit être porté à la connaïssance ou
aux Actionnaires quinze (15) jours au moins avant la date de
l'Assemblée sur première convocation et six (6) jours au moins pour les
convocations suivantes. Le juge peut, toutefois, fixer un délai différent lorsque
l’Assemblée est convoquée par un mandataire ad hoc.

Sauf dispositions légales directement ou indirectement contraires, les
Actionnaires réunis en Assemblée Générale, sans l'observation des formes et
délais prescrits pour les convocations, peuvent délibérer valablement lorsque
tous les Actionnaires sont présents ou représentés à l'Assemblée et si les
documents légaux ont été tenus à la disposition des Actionnaires dans les
délais impartis.

Les lettres de convocation mentionnent la dénomination de la Société, son
sigle, sa forme, le montant de son Capital social, l'adresse de son siège social,
son numéro d’immatriculation au Registre du Commerce et du Crédit Mobilier,
l'ordre du jour de l’Assemblée, les jours, heure et lieu de la réunion ainsi que la
nature ordinaire, extraordinaire ou spéciale de l’Assemblée.

21.4. LIEU DE REUNION DES ASSEMBLEES

Les Assemblées sont réunies au siège social ou en tout autre endroit
mentionné sur l’avis de convocation, y compris à l'étranger.

21.5, PARTICIPATION AUX ASSEMBLEES

Tout Actionnaire a le droit d'assister et de participer aux Assemblées Générales
personnellement ou par mandataire, sur simple justification de son identité, à
condition que ses actions soient libérées des versements exigibles et aient été
inscrites en compte à son nom dans les registres de titres nominatifs trois 3)
jours au moins avant la réunion,

Le Conseil peut, toutefois, s’il le juge utile, remettre aux Acti
cartes d'admission nominatives et personnelles.

Les Administrateurs non Action
2 à toutes les Assemblées avec v

26

peut se faire représenter par un mandataire de son choix. Un
ré peut représenter plusieurs Actionnaires. Le mandat doit
oms, prénoms et domicile, ainsi que le nombre d'actions et de
du mandant, la nature de l'Assemblée concernée, la date du
et la signature du mandant précédée de la mention « Bon pour
pouvoir ».

Le mandat est donné pour une Assemblée et vaut pour toutes les Assemblées
successives convoquées avec le même ordre du jour. Le mandat peut,
toutefois, être donné pour deux (2) Assemblées, l’une Ordinaire, l’autre

Extraordinaire, tenues le même jour ou dans un délai de sept (7) jours au
moins.

Les pouvoirs dont la forme est déterminée par le Conseil d'Administration,
doivent être déposés et transmis au siège social par le mandant ou le
mandataire, cinq (5) au moins avant la réunion.

21.6. DROIT ET MODALITES DE VOTE AUX ASSEMBLEES

Le droit de vote attaché aux actions est proportionnel à la quotité du Capital
qu'elles représentent. Chaque action donne droit à une voix. Toutefois, les
Statuts peuvent limiter le nombre de voix dont chaque Actionnaire dispose
dans les Assemblées, à condition que cette limitation soit imposée à toutes les
actions sans distinction de catégorie.

Le droit de vote attaché aux actions indivises et à celles dont la propriété est
démembrée, est exercé comme prévu par l’Acte Uniforme susdit.

Le droit de participation à l'Assemblée et celui de vote attaché à l’action nantie
appartient au propriétaire,

Le créancier gagiste dépose, à la demande de son débiteur et aux frais de celui-
ci, les actions qu’il détient en gage lorsque celles-ci sont au porteur.

Tout Actionnaire peut voter par correspondance, sous réserve d'informer le
Président du Conseil d'Administration de son absence au moins trois (3) jours
avant la tenue de l'Assemblée.

KASsy
par

Le formulaire de vote par correspondance devra être adressé à la 5 Get
lettre au porteur contre récépissé, (Q
recommandée avec demande |ld/av

_
e\ 27
n ou fer courrier électronique.

e par Éorrespondance ne sera valide que s’il est réceptionné par la
ins vingt-quatre (24) heures avant la tenue de l’Assemblée.

Ctionnaire peut également participer à l’Assemblée à distance, par
visioconférence ou tout moyen de communication permettant son
identification. Afin de garantir l'identification et la participation effective à la
réunion de l’Assemblée Générale des Actionnaires y participant par des
moyens de télécommunication, ces moyens transmettent au moins la voix des
participants et satisfont à des caractéristiques techniques permettant la
retransmission continue et simultanée des délibérations.

Le vote s'expiiine à main levée ou par appel nominäl ou au scrutin secret,
selon ce qu’en décide le bureau de l'Assemblée Générale ou les Actionnaires.

21.7. ORDRE DU JOUR DE L'ASSEMBLEE

L'ordre du jour de l’Assemblée est arrêté par l’auteur de la convocation.
Toutefois, en cas de convocation par un mandataire ad hoc, l’ordre du jour est
fixé par la juridiction compétente qui l’a désigné.

Un ou plusieurs Actionnaires représentant au moins la quotité de Capital
prévue à l’article 520 de l’Acte Uniforme susdit, et agissant dans les conditions
et délais légaux, ont la faculté de requérir l'inscription à l’ordre du jour des
projets de résolutions. Leur demande est accompagnée :

-_ Du projet de résolution auquel il est joint un bref exposé des motifs ;

- De la justification de la possession ou de la représentation de la fraction
de Capital exigée au présent article :

-_ Lorsque le projet de résolution porte sur la présentation d’un candidat
au poste d’Administrateur ou d'Administrateur Général, des
renseignements requis à l'article 523 de l'Acte Uniforme, notamment
son identité, ses références professionnelles, ses activités

professionnelles et ses mandats sociaux au cours de cinq (5) dernières
années.

Ces projets de résolution sont adressés au siège social, par lettre
contre récépissé, par lettre recommandée avec demande d'avi
ou par télécopie, dix (10) jours au

tenue de Assemblée Générale pour pou

28

s: 0 élibérafions de l'Assemblée Générale sont nulles si les projets de
ss ésol tions, nvoyés conformément aux dispositions du présent article ne sont
{CepassSÜTRI au vote de l'Assemblée.

L'Assemblée ne peut délibérer sur une question qui n’est pas inscrite à son
ordre du jour. Toute délibération prise en violation de cette règle est nulle.

Toutefois, l’Assemblée Générale Ordinaire délibérera valablement sur la
révocation et le remplacement d’un ou plusieurs membres du Conseil
d'Administration, même si ces questions ne figurent pas à l’ordre du jour.

Lorsque l’ordre du jour porte sur la présentation des candidats au poste
d'Administrateur,” il doit mentionner leurs identités, leurs références
professionnelles au cours de cinq {5) dernières années.

L'ordre du jour ne peut être modifié sur deuxième convocation ou sur
troisième convocation s'agissant des Assemblées Générales Extraordinaires.

21.8. BUREAU DE L'ASSEMBLEE

Le bureau de l’Assemblée est composé du Président de l’Assemblée, de deux
Scrutateurs et d’un Secrétaire.

L'Assemblée Générale est présidée par le Président du Conseil
d'Administration ou en cas d'empêchement de celui-ci, par un Administrateur
délégué à cet effet par le Conseil, Elle est présidée par le Commissaire aux

Comptes ou son suppléant lorsque l’Assemblée a été convoquée par lesdits
Commissaires.

Les fonctions de Scrutateurs sont remplies par les deux (2) membres de
l'Assemblée représentant, tant par eux-mêmes que comme mandataires, le
plus grand nombre d'actions, et, Sur leur refus, par ceux qui viennent après
jusqu'à acceptation.

L'Assemblée désigne un Secrétaire chargé de dresser le procès-verbal des
délibérations. Il peut être choisi en dehors des Actionnaires.

Les fonctions du bureau consistent exclusivement à assurer le fonctj

régulier de l’Assemblée. Ses décisions
demande de tout membre de l'Assemblée,
au vote souverain de l’Assemblée elle-m

24

29

e feuille de présence mentionnant les noms, prénoms et
S Actionnaires présents ou représentés et des mandataires, le
nombre des actions appartenant à chacun d'eux ou qu'ils représentent, ainsi
que le nombre de voix attachées à ces actions, ainsi que le cas échéant, les
noms, prénoms et domiciles de chaque Actionnaire ayant participé à
l’Assemblée par visioconférence ou par tout moyen de télécommunication
permettant leur identification ou de Chaque Actionnaire ayant adressé à la
Société un formulaire de vote par correspondance.

Cette feuillé "de présence, à laquelle sont annexées"ies procurations, est
émargée par les Actionnaires présents et par les mandataires.

La feuille de présence ainsi émargée est certifiée sincère et véritable par les
Scrutateurs, elle est déposée au siège social. Les pouvoirs donnés à chaque
mandataire ainsi que les bulletins de vote par correspondance y sont annexés.

21.10. QUORUM — VOTE - PROCES VERBAUX

Dans les Assemblées Générales Ordinaires et Extraordinaires, le quorum est
calculé sur l'ensemble des actions composant le Capital social, le tout,

déduction faite des actions privées du droit de vote en vertu des dispositions
de l’Acte Uniforme.

Les Actionnaires qui ont voté par correspondance ainsi que les Actionnaires qui
ont participé à l’Assemblée par visioconférence, sont réputés présents pour le
calcul du quorum et de majorité.

Le droit de vote attaché aux actions est proportionnel à la quotité du Capital

qu'elles représentent. Chaque action de Capital ou de jouissance donne droit à
une voix.

Les délibérations des Assemblées Générales sont constatées par des procès-
verbaux signés par les membres du bureau et établis à la suite les uns
autres sur un registre spécial conservé au siège social et coté et
l'autorité judiciaire compétente. Ils peuvent aussi être rédigés s
mobiles numérotées sans discontinuit

paraphées conformément aux

IN, :
7 a :

Ze 35 de l'Acte Uniforme.

Ks 0 fes où extraits de ces procès-verbaux sont valablement certifiés par le
, Pré Gent \elu/ Conseil d'Administration ou par toute personne dûment
Ken atée et effet. En cas de liquidation, ils sont certifiés par le liquidateur.

21.11. EFFETS DES DELIBERATIONS DES ASSEMBLEES

L'Assemblée Générale représente l’universalité des Actionnaires, ses
délibérations prises conformément à la loi et aux Statuts, obligent tous les
Actionnaires, même absents, dissidents ou incapables.

‘ Toutefois, les décisions de l'Assemblée Générale qui comporteraient :..e
modification dans les droits attachés à une catégorie d'actions, ne seront
définitives qu'après leur ratification par une Assemblée Spéciale des
Actionnaires de la catégorie visée.

L'Assemblée Spéciale des Actionnaires propriétaires d'une catégorie d'actions,
représente l'universalité des propriétés des actions de la catégorie considérée
et ses délibérations prises conformément à la loi et aux Statuts, obligent tous
lesdits propriétaires même absents, dissidents ou incapables.

21.12. DROIT DE COMMUNICATION DES ACTIONNAIRES

Tout Actionnaire, ainsi que tout copropriétaire d'actions indivises, nu-
propriétaire ou usufruitier d'actions a le droit de prendre connaissance, au
siège social, dans les quinze (15) jours précédant la tenue de l’Assemblée
Générale Ordinaire annuelle de l'inventaire, des états de synthèse, de la liste
des Administrateurs, des rapports du Commissaire aux Comptes et du Conseil
d'Administration soumis à ladite Assemblée, de la liste des Actionnaires, du
montant global certifié par le Commissaire aux Comptes des rémunérations
versées aux dix (10) où cinq (5) dirigeants sociaux et salariés les mieux
rémunérés et, le cas échéant, du texte de l'exposé des motifs, des résolutions

proposées et des renseignements concernant les candidats au Conseil
d’Administration.

Sauf pour l'inventaire, le droit de prendre connaissance empoi
prendre copie aux frais de l’Actionnaire.

En ce qui concerne toute autre Assemblé

RS
5 IN 31
Là N.

rs porte sur le texte des résolutions proposées, le rapport

l'Administration et, le cas échéant, le rapport du Commissaire aux
u du Liquidateur.

ctionnaire a le droit, à toute époque, de prendre connaissance et copie,
relativement aux trois (3) derniers exercices sociaux, de tous les documents
sociaux visés aux alinéas précédents, ainsi que des procès-verbaux et des
feuilles de présence des réunions du Conseil et des Assemblées.

En outre, tout Actionnaire peut, deux (2) fois par exercice, poser des questions
écrites au Directeur Général, sur tout fait de nature à compromettre la

continuité de l'exploitation. Les réponses devront être également
communiquées aux Commissaires aux Comptes.

La juridiction compétente statue à bref délai, à la demande de l’Actionnaire,
Sur tout refus de communication des documents visés ci-dessus.

Article 22 : REGLES SPECIFIQUES AUX ASSEMBLEES GENERALES ORDINAIRES
22.1. REUNION - QUORUM ET MAJORITE

l’Assemblée Générale Ordinaire est réunie au moins une (1) fois par an, dans
les six (6) mois de la clôture de l'exercice, sous réserve de la prorogation de ce
délai par décision de la justice.

Si l’Assemblée Générale Ordinaire n’a pas été réunie dans ce délai, le Ministère
Public ou tout Actionnaire peut saisir la juridiction compétente statuant à bref
délai afin d’enjoindre, le cas échéant sous astreinte, aux dirigeants de
convoquer cette Assemblée ou désigner un mandataire pour y procéder.

Elle ne délibère valablement, sur première convocation, que si les Actionnaires
présents ou représentés ou votant par correspondance ou participant à
l'Assemblée par visioconférence ou par un autre moyen de télécommunication

permettant leur identification possèdent au moins le quart des actions ayant le
droit de vote.

Sur deuxième convocation, aucun quorum n'est requis.

Les délibérations de l’Assemblée Générale Ordinaire sont prises à !

des voix exprimées, sans qu’il soit tenu compte des bulletins blan:
scrutin.

Ë 32
&\
ñ RS DE L'ASSEMBLEE GENERALE ORDINAIRE

sembi SE Générale Ordinaire délibère sur toute proposition portée à son
ordre du/jour et qui n'est de la compétence ni de l'Assemblée Générale
k dinaire, ni de l'Assemblée Spéciale.

L'Assemblée Générale Ordinaire a notamment les pouvoirs suivants : statuer
sur les états financiers de synthèse de l'exercice, décider de l'affectation du
résultat, nommer les membres du Conseil d'Administration ainsi que le
Commissaire aux Comptes, approuver ou refuser les conventions entre la
Société et les dirigeants sociaux, émettre des obligations, approuver le rapport
du Commissaire aux Comptes prévu par les dispositions de l'article 547 de
l’Acte Uniforme.

Article 23: REGLES SPECIFIQUES AUX ASSEMBLEES GENERALES
EXTRAORDINAIRES

23.1. QUORUM -— MAJORITE ET PARTICIPATION

Les Assemblées Générales Extraordinaires ne sont régulièrement constituées
et ne délibèrent valablement qu'autant qu'elles sont composées
d’Actionnaires, présents ou représentés où votant par correspondance ou
participant à l’Assemblée par visioconférence ou par un autre moyen de
télécommunication permettant leur identification possèdent au moins la

moitié des actions sur première convocation et le quart des actions, sur
deuxième convocation.

Si ce quorum n'est pas atteint, l’Assemblée peut être convoquée une troisième
fois, dans un délai ne pouvant excéder deux {2} mois à compter de la date fixée
par la deuxième convocation, le quorum restant fixé à un quart des actions.

Dans les Assemblées Générales Extraordinaires, les résolutions, pour être
valables, doivent réunir les deux tiers au moins des voix exprimées, sans qu'il
soit tenu compte des bulletins blancs lors d’un scrutin.

Dans le cas de transfert du siège de la Société sur le territoire d’un a
la décision est prise à l'unanimité des membres présents ou représ.

23.2. POUVOIRS DE  L'ASSEMBLE
ST

33

We
i blé Générale Extraordinaire est seule habilitée à modifier les Statuts
és) leurs dispositions, sous réserve des exceptions prévues par l’Acte
récité ou les présents Statuts. Toutefois, elle ne peut augmenter les
ents des Actionnaires au-delà de leurs apports qu'avec l'accord de
chaque Actionnaire.

Elle est également compétente pour autoriser les fusions, scissions,
transformations et apports partiels d'actifs ; transférer le siège de la Société en
toute autre ville de l'Etat où il est situé ou sur le territoire d’un autre Etat ;
dissoudre par anticipation la Société ou en proroger la durée.

Article 24 : REGLES SPECIFIQUES AUX ASSEMBLEES SPECIALES

L'Assemblée Spéciale ne délibère valablement que si les Actionnaires présents
ou représentés possèdent au moins la moitié des actions, sur première
convocation et le quart des actions sur deuxième convocation.

A défaut de ce dernier quorum, l’Assemblée doit se tenir dans un délai de deux
{2) mois à compter de la date fixée par la deuxième convocation. Le quorum

reste fixé au quart des Actionnaires présents ou représentés possédant au
moins le quart des actions.

L'Assemblée Spéciale statue à la majorité des deux tiers des voix exprimées. ||
n’est pas tenu compte des bulletins blancs.

L'Assemblée Spéciale réunit les titulaires d'actions d’une catégorie déterminée.

L'Assemblée Spéciale approuve ou désapprouve les décisions des Assemblées
Générales lorsque ces décisions modifient les droits de ses membres.

La décision d'une Assemblée Générale de modifier les droits relatifs à une

catégorie d'actions, n'est définitive qu'après approbation par l'Assemblée
Spéciale des Actionnaires de cette catégorie.

TITRE V. EXERCICE SOCIAL — ETATS

34

DES RESULTATS
XERCICE SOCIAL

social commence le premier Janvier et finit le trente et un Décembre
le chaque année.

4

cle 25 :

a

Exceptionnellement, le premier exercice social, après constitution de la
Société, commencera à la date de l’immatriculation de la Société au Registre

du Commerce et du Crédit Mobilier (RCCM) et se terminera le 31 Décembre de
l'année en cours.

Article 26 : ETATS FINANCIERS
26.1. ETABLISSEMENTS DES COMPTES ET DU RAPPORT DE GESTION

A la clôture de chaque exercice, le Conseil d'Administration établit et arrête les
états financiers de synthèse, à savoir, un inventaire, un bilan, un compte de
pertes et profits ou les documents en tenant lieu selon la réglementation
comptable en vigueur.

Doivent figurer dans l’état annexé inclus dans les états financiers de synthèse,

un état des cautionnements, avals et garanties données par la Société ainsi
qu'un état des sûretés réelles consenties par elle.

Le Conseil d'Administration établit un rapport de gestion exposant la situation
de la Société durant l'exercice écoulé, son évolution prévisible et, en
particulier, les perspectives de continuation de l'activité, l'évolution de la
Situation de trésorerie et le plan de financement ainsi que les événements
importants survenus entre la date de clôture de l'exercice et la date à laquelle
il est établi.

Le rapport de gestion indique également toute modification dans la
présentation des états financiers de synthèse ou dans les méthodes
d'évaluation, d'amortissement ou de provisions conformes au droit comptable.

Les comptes annuels et le rapport de gestion sont communiqués au
Commissaire aux Comptes et présentés à l’Assemblée Générale Ordinaire
annuelle dans les conditions prévues par les dispositions de l’Acte Ui
précité.

35

26.2. COMMUNICATIONS ANTERIEURES A LA REUNION DE L'ASSEMBLEE
GENERALE ORDINAIRE

Le bilan, le compte d'exploitation générale, le compte de pertes et profits ainsi
que le rapport de gestion sont mis à la disposition des Commissaires aux
Comptes quarante-cinq (45) jours au moins avant là date de l'Assemblée
Générale Ordinaire annuelle.

Enfin, per:tnt ies quinze (15) jours précédant la réunion de l’Assemblée
Générale Ordinaire annuelle, l'inventaire, le compte de pertes et profits, le
compte de résultats en instance d'affectation ainsi que tous les documents qui,
d'après l’article 525 de l'Acte Uniforme, doivent être communiqués à cette
Assemblée, de même que la liste des Actionnaires, sont tenus au siège social, à
la disposition des Actionnaires.

26.3. DEPOT AU GREFFE DES ETATS FINANCIERS

Dans le mois qui suit leur approbation par l'Assemblée Générale des
Actionnaires, les états annuels de synthèse, notamment, le bilan, le compte
d'exploitation générale, le compte général de pertes et profits, le compte de
répartition et d'affectation des résultats de l’exercice écoulé, doivent être
déposés au greffe du Tribunal. Toutefois, la Société pourra compléter les
documents susmentionnés par ceux exigés par les instances nationales.

En cas de refus d'approbation de ces documents, une copie de la délibération
de l’Assemblée est déposée dans les mêmes délais.

Article 27 : AFFECTATION ET REPARTITION DES BENEFICES
27.1. DEFINITION DES BENEFICES

Les bénéfices nets sont constitués par les produits nets de l'exepieer
déduction faite des frais généraux et autres charges de la Société 9 le
tous amortissements de l'actif social et

D
Æ 2 —

36

RES

r les bénéfices nets, diminués le cas échéant, des pertes antérieures, il est
ÉlèVE ae réserve légale à dix (10) pourcents des bénéfices, jusqu’à ce que
ce fonds ait atteint le cinquième du montant du Capital social. Ce prélèvement
reprend son cours lorsque, pour une cause quelconque, la réserve légale est
descendue en dessous de cette fraction.

27.3. REPARTITION DU BENEF/ZZ DISTRIBUABLE

Le bénéfice distribuable est constitué par le bénéfice net de l'exercice, diminué
des pertes antérieures et des sommes portées en réserve en application de la
loi et augmenté du report bénéficiaire.

Sur ce bénéfice, l'Assemblée Générale prélève en suite les sommes qu'elle juge
à propos d'affecter à la dotation de tous fonds de réserves facultatives ou de
reporter à nouveau.

Le solde, s’il en existe, est réparti entre toutes les actions sous forme de
dividendes. Cependant, hors le cas de réduction de Capital, aucune distribution
ne peut être faite aux Actionnaires lorsque les Capitaux propres sont, ou
deviendraient, à la suite de cette distribution, inférieurs au montant du Capital

augmenté des réserves que la loi ou les Statuts ne permettent pas de
distribuer.

I ne peut également être procédé à une distribution des dividendes qu'après
amortissement intégral des dépenses d'établissement et après que les
dispositions réglementaires concernant la marge de solvabilité et la couverture
des engagements réglementés aient été satisfaites,

L'Assemblée peut décider la distribution de tout ou partie des réserves à
condition qu'il ne s'agisse pas des réserves stipulées indisponibles par la loi,

Dans ce cas, la décision indique expressément les postes de réserve sur
lesquels les prélèvements sont effectués.

27.4. MODALITES DE PAIEMENT DES DI

37

n est attaché un droit au dividende proportionnel à la quotité du
tal que le représente.

ée Générale fixe les modalités de paiement des dividendes ainsi que

la date unique de leur paiement, sauf à déléguer ce droit au Conseil
d'Administration.

Toutefois, la mise en paiement des dividendes doit avoir lieu dans un délai
maximum de neuf (9) mois après la clôture de l'exercice, sauf prolongation
accordée par la juridiction compétente.

Article 28 : PROCEDURE D'ALERTE
28.1. ALERTE PAR LES ACTIONNAIRES

Tout Actionnaire peut, deux {2} fois par exercice, conformément à l'article 158
de lPActe Uniforme, poser des questions écrites au Président du Conseil
d'Administration, sur tout fait de nature à compromettre la continuité de
l'exploitation.

Le Président du Conseil d'Administration, répond par écrit, dans le délai de
quinze (15) jours. Dans le même délai, il envoie une copie de la question et de
sa réponse au Commissaire aux Comptes.

28.2. ALERTE PAR LE COMMISSAIRE AUX COMPTES

Le Commissaire aux Comptes est tenu, conformément à l’article 158 de l’Acte
Uniforme, de demander des explications au Président du Conseil
d'Administration, sur tout fait de nature à compromettre la continuité de
l'exploitation qu'il a relevé lors de l'examen des documents qui lui sont
Communiqués ou dont il a connaissance à l'occasion de l'exercice de sa
mission,

Le Président du Conseil d'Administration est tenu de répondre par lettre au
porteur contre récépissé ou par lettre recommandée avec demande d'avis de
réception dans le mois qui suit la réception de la demande d'explication.

Dans sa réponse, il donne une analyse de la situation et précise, le c.
les mesures envisagées.

Z\ 38

È
un

JS
Fu EXPERTISE DE GESTION

S'il est fait droit à la demande, le juge détermine l'étendue de la mission et les
pouvoirs des Experts. Les honoraires des Experts sont supportés par la Société.

Le rapport est adressé au demandeur et aux Organes de gestion, de direction
et d'administration. À #55

Article 30 ; DISSOLUTION

30.1. DISSOLUTION À L'ARRIVEE DU TERME STATUTAIRE A DEFAUT DE
PROROGATION

Un an au moins avant la date d'expiration de la durée de la Société, le Conseil
d'Administration convoque l’Assemblée Générale Extraordinaire des
Actionnaires à l'effet de décider si la Société doit être prorogée ou non.

Faute par le Conseil d'Administration d’avoir convoqué l’Assemblée Générale
Extraordinaire, tout Actionnaire, après une mise en demeure par lettre
recommandée demeurée infructueuse, peut demander à la juridiction
compétente statuant à bref délai, la désignation d‘un mandataire ad hoc
chargé de convoquer l’Assemblée Générale Extraordinaire en vue de décider si
la Société est prorogée au non.

39.2. DISSOLUTION ANTICIPEE

En application des articles 664 et suivants de l’Acte Uniforme précité, si du fait
des pertes constatées dans les états financiers de synthèse, les ï
propres de la Société deviennent inférieurs à la moitié du Capi
Conseil d'Administration est tenu, dans,
mois suivant l'approbation des com

apparaitre cette perte,

EP) 39

2
lé énérale Extraordinaire à l'effet de décider si la dissolution
ée de/la Société a lieu.

?

lütion n'est pas prononcée et si les Capitaux propres n’ont pas été
fitués Pour un montant au moins égal à la moitié du Capital social, au
plus tard à la clôture du second exercice suivant celui au cours duquel les
pertes ont été constatées, le Capital doit être réduit d’un montant au moins
égal à celui des pertes n'ayant pu être imputées sur les réserves.

A défaut de réunion de l’Assemblée Générale, comme dans le cas où cette
Assemblée n'aurait pu délibérer valablement sur dernière convocation, tout
intéressé peut demander la dissolution devant les Tribunaux.

En dehc;: du cas de perte de plus de la moitié du Capital social.et des cas
prévus à l’article 200 de l’Acte Uniforme, les Actionnaires peuvent dissoudre la
Société par anticipation, par décision en Assemblée Générale Extraordinaire.

Article 31 : LIQUIDATION
31.1. LIQUIDATION PAR VOIE DE JUSTICE

La liquidation peut être ordonnée par décision de la juridiction compétente
statuant à bref délai, à la demande soit des Actionnaires représentant au

moins le dixième du Capital, soit des créanciers sociaux, soit du représentant
de la masse des obligataires.

31.2. CONSEQUENCES DE L’ENTREE EN LIQUIDATION DE LA SOCIETE

La dissolution de la Société entraine de plein droit sa mise en liquidation. La
mention « Société en liquidation » ainsi que le nom du ou des Liquidateurs

doivent figurer sur tous les actes et documentations émanant de la Société et
destinés aux tiers.

La personnalité morale de la Société subsiste pour es besoins de la liquidation
jusqu’à la clôture de celles-ci.

La dissolution de la Société n’a d'effet à l'égard des tiers qu'à comp
publication au Registre du Commerce et du Crédit Mobilier (RCCM)

Le Liquidateur représente la Sociét qu'il\é ès.
pour tous les actes de la liquidation.

k 40

OF
M des pouvoirs les plus étendus pour réaliser l'actif, même à
blesh st habilité à payer les créanciers et à répartir entre les Associés le
nible. Il ne peut continuer les affaires en cours ou en engager des
es, pour les besoins de la liquidation, que s'il y à été autorisé par
l'Organe qui l'a désigné.

L'Assemblée Générale des Actionnaires peut l’autoriser à continuer les affaires
en cours où à en engager des nouvelles pour les besoins de la liquidation.

Après apurement de toutes dettes et charges, des frais de liquidation ou
consignation faite pour ces règlements, l'actif net est réparti en espèces et en
titre entre toutes les actions entre les Actionnaires dans les mêmes
proportions que leur participation au Capital.

31.3. TRANSMISSION UNIVERSELLE DU PATRIMOINE ET DROIT D'OPPOSITION

Si toutes les actions sont réunies en une seule main, l'expiration de la Société
où sa dissolution pour quelque cause que ce soit, entraine la transmission
universelle du patrimoine social à l'Assacié unique, sans qu'il y ait lieu à
liquidation, sauf lorsque ledit Associé unique est une personne physique.

Les créanciers peuvent faire opposition à la dissolution dans le délai de trente
(30) jours à compter de la publication de celle-ci.

Une décision de justice rejette l'opposition ou ordonne soit le remboursement
des créances, sait la constitution de garanties, si la Société en offre et si elles
sont jugées suffisantes.

La transmission du patrimoine n’est réalisée et il n'y a disparition de la
personne morale qu’à l'issue du délai d'opposition ou, le cas échéant, que
lorsque l'opposition a été rejetée en première instance ou que lorsque le
EEE des créances a été effectué ou les garanties constituées,

Article 32 : CONTESTATIONS

OŒ Kasy
Toutes contestations qui pourraient s'éleg cours 7%
de l'existence de la Société ou après #

pendant le cours des opérations, de liq
TE

ai

nnaires, les Organes de gestion où d'administration et la Société,
re 1 ctionnaires eux-mêmes, relativement aux affaires sociales ou à
és dispositions statutaires, seront réglées exclusivement et
é ivemênf, par les juridictions congolaises du lieu du siège social,

/ n
spmpétent pour les matières commerciales.

Article 33 : ELECTION DE DOMICILE

Pour l'exécution des présents Statuts, tout Actionnaire, Administrateur,
Commissaire au Liquidateur non domicilié dans le ressort de la Cour d'Appel du
lieu du siège social, est tenu d'y élire domicile. Faute de ce faire, il est censé
de plein droit avoir élu domicile au siège sccial où toutes sommations,
assignations, significations ou notifications quelconques, même celles qui
concernent la responsabilité et le contrôle des Administrateurs et des

Commissaires aux Comptes, lui seront régulièrement faites à ce domicile élu
qu'est le siège social.

Article 34: MANDAT POUR ACCOMPLIR LES FORMALITES LEGALES DE
PUBLICITE

En vue d'accomplir les formalités requises par l’Acte Uniforme susdit ou la
réglementation interne, notamment l'obtention des Statuts notariés, le dépôt
de ceux-ci au greffe compétent, l’immatriculstion au Registre du Commerce et
du Crédit Mobilier (RCCM), la publication au Journal Officiel, l'obtention du
numéro d'identification Nationale ou d'impôt, tous pouvoirs sont donnés à la
SODIMICO SA à l'effet d'effectuer auprès des administrations compétentes,
au nom et pour le compte de la Société et Pour son compte personnel et celui
is WHITE WATERFALL, LCC lesdites formalités prescrites.

42

Article 35 : FRAIS

Les frais, droits et honoraires des présents Statuts sont à la charge de la
Société.

Fait à Lubumbashi, le Août / 2020, en six (6) exemplaires valant tous
originaux, dont chaque partie reconnait avoir reçu le sien dûment signé et les

autres destiné à l’accomplissement des formalités prévues à l’article 34 des
présents Statuts.

LES ACTIONNAIRES

POUR LA SOCIETE WHITE WATERFALL, LCC

Monsieur ALIAUNE THIAM, Président et CE!

POUR SODIMICO SA
LIELUFPE,

NY
#

; PC
#, 7"
QUE S

ï Ê mbalesa, Province du Haut-Katanga et la Société WHITE WATERFALL,
U£, Société de Droit Américain ayant le Bureau de représentation au n° 549 Avenue Adoüla
dans la Commune de Lubumbashi, à Lubumbashi, nous est présenté ce jour à Kasumbalesa,
par Monsieur Laurent Xavier MUNGA NGOY, Conseiller Juridique de la SODIMICO SA et
résidant au n°10, Avenue LWINA, Kasumbalesa-Koyo, Ville de Kasumbalesa, Province du Haut-
Katanga en République Démocratique du Congo :
Lecture du contenu de l'Acte susdit a été faite par nous, Notaire au Comparant ;

Le Comparant pré-qualifié a déclaré devant nous que l’Acte susdit, tel qu'il est dressé,
renferme bien l'expression de la volonté des Sociétés mandantes ;

En foi quoi les présents ont été signés par nous, Notaire et le Comparant revêtu du sceau de
l'Office Notarial de la Ville de Kasumbalesa.

Le Comparant Q —
Laurent Xavier MUNGA MGOY\ A
ÿ\t

Mots barrés : ne
Frais d’Acte : BL

Frais d'expédition : 1. {722%
Copies Conformes : PER EEE

Total des frais perçus : … 22 12,8... Quittance n° LE. 220.7.du AO LL.2020

BUMBA MAYANGA Jean Robert >
mie

— jp È
L 7

mm émet
